Exhibit 12(e) LOUISVILLE GAS AND ELECTRIC COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Successor Predecessor Year Year 2 Months 10 Months Ended Ended Ended Ended Year Ended Dec. 31, Dec. 31, Dec. 31, Oct. 31, December 31, Earnings, as defined: Income Before Income Taxes $ $ $ 29 $ $ $ Mark to market impact of derivative instruments 1 35 30 Total fixed charges as below 44 46 8 40 46 60 Total earnings $ $ $ 38 $ $ $ Fixed charges, as defined: Interest charges (a) $ 42 $ 44 $ 8 $ 38 $ 44 $ 58 Estimated interest component of operating rentals 2 2 2 2 2 Total fixed charges $ 44 $ 46 $ 8 $ 40 $ 46 $ 60 Ratio of earnings to fixed charges (a) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net.
